                Case 6:20-cv-02269-JA-DCI Document 12 Filed 01/06/21 Page 1 of 3 PageID 78




                                                       Department of the Treasury
                                                                     Ftdqal            Lanrt   Ettfotcsnqtt Agurci*
                                                                                       EEGEIPT                 IID            EETUf,T
    PIAINTIFF                                                                                                   COIJRT CASE i{UItsER
    UDftcd Statea ofAncdca                                                                                      6ziD   -q-2159-Ort-28DCI
    DEFETOAilT                                                                                                  TYPE OF PROCESS
    Aoqordn*etY t5.69&t{53& et eL                                                                               C.onpleiot ead Wettaot of             Arcrt
    SERVE               trAIIE OF INOMIDT'AI. COUPAI{Y. CORR)RATIOO{.                     ETC. TO SERI/E OR DESCRIPNO'{ OF PROPERW TO SEIZE



         AT             ADDRESS (Sb.€t     c   RFD.    Apiltrstt   ilo.. Cly, SlaE and zp Codo)


    SEI{D rOnCE OF    SEruEg COFf    TO REoUeS|IAAT rl^TEAllDAOoflESS                 8Et(xV                    NUTIBER     Of PROCESS TO 8E
    Nicolc M.AsdEiko,AUSA                                                                                      SEmTEDN.THlsCAS€
    400V. Washingtoa St., Ste.3100                                                                             NUUBEROF PARTIESTO BE
    otd:,fl3yt                                                                                                 senveournrsc.asE:
                                                                                                                                          -'


                                                                                                               cHEcK    box G sER[rEE (t 0N USI'


    specru n'sinucnoils         oR oTHen   uioanrnol rxrr                uvu.r   issET     H EXPEDITT{G sEnrrrcE 0ndud.r           u*mi        mc erumac
    fut,!€slor, Tdephono ilumbts, and Etilfllabd ltms AveilUo For S€ivtso)
    Plcasc gcrre and anect Appmxinately $5159818{538 pct the atachcd compleiat aod werrant of arrest in rcm. Your Cale No.
    3n$B-lzm
    C.ats   No. ZLUS${XXXIfi}




SGMTURE AND DArE oF pEnttoil               eccerruo nnocess
                                                                   SH/E#ffi,                                                      fit*7w
                                                                                                                                         TEI.EPHOIIE ilO.                        OATE
                                                                                                                                                                              Dlalma
                                                                          Q
                 3tlcE lEl.r t.l I3l .l r!tE!!!!!-t!!L E!!!rm
Ilctoura!.tglllEliBbf h.!ot     llrflE    I on,Econgri             Di.lra b     S'l.       8(T{AIURE    OF   A'IT3ORtrEO ?REA8T'RY AGEI{O' OFFICER                               DATE
gtrugr&Fo                                 Irr.-                    lb.
r   tlEf,E8Y CERnFy   lro   REnnt{ IHAT 3 El pERSOr     uy   S€RIrED.    Ell{    tE   LEcll EVDErcc OF SAt Ee O         }rAvE EXEGUTEO AS     st{qflx n .REr fr(s.,   Tt{E PR@E8S OESCflSED
oll rxE llrloMolJAt- colp^r{Y. coRpoi^no[        ETc.. AT Tr{E ADDRESS           SHill{   AEOT E OR   O{ rHE AomESS txSERr@ EELO^'
[f    t HEREBY CERTIFY ANo RETURI-THAT            I   AT U.{ABIE To LocAIE THE ITIDMoIIAL. )quPAllY. coRPoRATlOt( ErC }u,XED ABOI/E
,{^ilE T?IILE   OF IilUUDUAL SERI'EO IF   I{oT${OTTilA8O'E                                                    tr   A   pecfi drdhtle    ago and    dtr.rttht   th6n rBading
                                                                                                                    ]n 0E   dolldt&d! usral    Csca dabode.
ADIIRESS: (Cdndols ordy ildf€rcnt         h.n shiln dolro)                                                     OAIE OF SERI'ICE        TIMEGSERVTCE               treu
                                                                                                              /*-ztso                                             trpu
                                                                                                              gFxAnaE.nn"C?,iloffi
RETARKS:
                                                                                                             /[4 a/rt.                 C /l,n)tn u4s2
                On t2l2ll2o2o, 55,698,846.38 in U.S. Currency was seized. The funds were originally seized on
                oelt7l202o.



TD F        90.22.{8        (6196)
             Case 6:20-cv-02269-JA-DCI Document 12 Filed 01/06/21 Page 2 of 3 PageID 79




                                                    Department of the Treasury
                                                       fdoiret l-an Ettfotcstterrlt Agan,ctnls
                                                       EAI BEGEIPT IID EETUBI
 Pt.All{NFF                                                                                          OOURTCASE xlJlitBER

 United Stetcr of Amctica                                                                            62fr-cr-2l5i},Orl.2tDCI
 OEFENOANT                                                                                           TI?E OF PROCESS
 Arrmim.els 3!i.69t3{63&                     et aL                                                   Conpleint aod lPattaot of Ancet
 SERVE                  }l,tME OF II{DMET,,AL. COTPA}fY, CORPORATION. ETC. TO SERI/E OR ESCRPnOX OF PROPERTY TO SEIZE


         AT             ADDRESS (S6eol       s   RFD, Aponmem      ib.. CiV. Slab 8il1 Zp   Codo)



 sEr{D   ioncE   oF sERt rcE   ooF, ro   REQ(ESTER Ar l{AIrE At{o    499!ESs-QE!qt                  IIT.IIIBER OF PROCESSTO BE

 Nicolc M. Aldlciko' AUSA                                                                            SERIGD IiI IHIS CASE
 rl{tO V. Vashingtoa St Ste. 31fl)                                                                   XUiIE€R OF PARTIES TO BE
                       '                                                                             senveo N THrscAsE-
 Orleodor.FL s?{fll
                                                                                                    cHEq(aox      lF scRMcE        isotr us


 SPEC|AL tNgTRt       Cfi)tts   OR OTHER lllFORXAnOil         il    T   tlrltl   ASSEr N EXPEDmNG   SEFn   lcE oncnda &rdne!8 8td Altsntab
 Afi'r!68s, Tobpnslo Nurilers. and Edinrrd Tuttsa AYdbUe Fc SetYico)
 Pb.sc renc aod ercetAppmiinatety t r8!i0r155.O pct the attechcd compleint eod warrent of eircet in                                                    tcn.   Your Casc No.
 tnSlbtzw
 Cets No.        Zl-USS{mo4




 gengOe      o, AfrsDGy   6!0tor Ohllabt rcqr€.iltE selvilE        +ltrtt d            El pUlfCnf f                               TEUeA6n*a                              ,   OATE
  .I hnrlnYFld G                                                                       Eloerenomn                       407448-7g0o                 'rO.               Dlalmm
 srffiilRE AnDffi              oF   iensor eccemna          PR(rcEss


                   ttrc: ttfar tal                             l3E          !t rlEltlrr llr rltalc:IElr                                                    TaEIGY
 rsdswtedErruiptbth.bld,llmDor lOioiaAOrgn                     lOi*iarsom            lSOffruAEOrrLmORtrEDIREAI$TRTAGENCYOFFICER                                              DATE
                                              xo-              I lo,
 I HEREAY CERTTFAAID RETT'RN THAT I tr PERS(XAJ.Y SERI'ED. OHAI'E 1EGAL EVIOEI{CE OF SERV'ICE tr }l^I'E EIECUTED A8 E{O'ui'                   il   NEIAfl(s.. IIIE PR@ESs    DEECRISEO

 ot{ r}tE [{DtvtDtJAL colrpAr{y, coRnoRAIoN. grc.. AT Tr{E AooaESS e{()vrN A8orrE Oe O{ Tl{E AOORESS ]I€ERTED EELO^,
 O   I HEREEV CERNFY        AI{D REruRN T}IAT t AIT UNAALE TO TOCATE II{E $IDMUJAL OoliiPA'{Y, OORFORATIOI{. EIC t{AreD A8O'E.
 MllE    3 rTrLE OF lXonnOlJAL SEmrEO F t{OT Sl.l()lfl,{   480\E                                    tr     A go(!g1   d aiilabb   8gs and dtscrGtirn thsn    ro*liru
                                                                                                           h tlD abtsn bnfr uu,El Dhco d8bod,a.
 ADORESS: (CcnpleE only il dlrtst€ni        !€n .rrom a!o,e)                                         OAIE OF SERI'EE          roGoFsERlrcE E]em
                                                                                                    lZatao                                                  trPu

 REilARIG:
                                                                                                    WWffi9nt^                               ./
                                                                                                                                                                  L/su2
              On 1212L12020, 51,850,165.00 ln U.S. Cunency was seized. The funds were originally seized on
              @lt7l202o.




TD F     8GZl.48          (6196)
                Case 6:20-cv-02269-JA-DCI Document 12 Filed 01/06/21 Page 3 of 3 PageID 80




                                                        Depaffment of the TreasurT
                                                            fu&tal Lav Enlorcerrlwtt Agoncl*
                                                       PICGETA TEGEIPI IID iETUEI
  FI^l}MFF                                                                                                    COURTCAS€ ilUUBER
  Unitcd Steas of Amedce                                                                                      6z20-q-26D-OI[-28,I)iCI
  OEFENOANT                                                                                                   TYPE OF PROCESS
  Arutrorimgtclv 35.598t153t. ct aL                                                                           Gonpleint ead Varraot of Aneet
  SERVE                     ItrA[,tE OF IT{OMDIJAL,      COIPAiIY, CORFORATION.             ETC. TO SERI/E OR OESCR]PTIOil OF PROPERTY TO SEIZE



         AT                 ADORESS (Sued          a   RFD,   Aoatnenl ilo., Ofy.     Itb   axl zp Cde)


  SEND I'OTrcE OF S€RVICE        OOtr   TO REOUESiIER AT        }u[{E A,T, I@RESS SELOV                       ilUU8ER OF PR@ESSTO BE
  Nicole M. Aldftiko, AUSA                                                                                    SERVED IiI THIS CASE
  400 W.        Verhingtoo Sa, Stc.3100                                                                       ilurrEER oF PARIES TO qE
  Oaanaor FL32801                                                                                             sERl/ED ]t{ T}tS CASE ---
                                                                                                              cHECr( BOX TFSERI/|CE |SON USA


 specrt nsrnugrpNs oa onrER NFoR[AnoN TI{ T wtr                                ASSlsr N ExPEotTTNG sEfilt/lcE (trduoo. erltncis 8nd AEnab
 A.ro€s.a1 Tdoghone ilunle|s, snd Esunabd TinEs                    Avlihlb For Scn be)
 Plcasc acrcc {td arcttApporioatcly                              t868'2r0.@ pct thc aaechcd complaintad suraot of arrert in rcm. Your Casc No.
 3n-$Llzn7
 C.ats       No. A-US$0XB05




 *:ffi                                                                                                                          ()7{4&7500
                                                                                                                                           TETEPHOXE NO.
                                                                                                                                                                            plalnm
                                                                                                                                                                                    DATE


 EG!{ TUREAND OATEOF PCRS(trI AOCEPT|NG PROCESS


                      llrcE tEtar lltlilE.,                                              rtElr!ll rrr Err.lcEr--T                                              raE 3r
                                        rD.?                                                    stcrAnrEoFAt tt{fitrEDrnE qrrr^G€f,cvoFFrcER
                                                                            ;1 ".*
                                                                                                                                                                                OATE
 ffifo.rh.brdn                                 I   f*""t*               I                   |
 I HEnEEY CERnF, At{D RETlJf,rl II{AT I        O PERSq{AIY sElvED Ol{AlrE               TEGAL ArD€NCE OF SERrrlCE.   fJ }lA\/E EXEqTIEO   AS SllO,Ull ol   'RET RXA. IHE PTROCESS   OESCRTBED
 Ol{ It{E lt{DlvlDt AL COilPAilY, OORFOf,A'Inl. Erc.. Ar           I.G      AOOnESS $rOYrN ASOrE OR Ol'l IXE ADDRESS nSERIEO     BErq,v
 EJ I I{EREBY CEFEFT           Ailq iEirURN nrAT          I   M UreE          TO   rmAr nE tNOruL mpAry. coRFoRAno!. Erc tu0rEo A8OVE.
 llArE   A   Iln-E   OF ll|Dn DUAL SERI EO   F rlor    ${OUy}r A8OrrE:                             tr A porior d fjibtae age snd dtscrabn then r6adit[
                                                                                                                     h th. (hEndsrfi lEtd     CE d slode.
 ADDRESS: (Comrbie o.dy it drflrsrt thm                dHr     abo,cl                                        I'AIE Of SERI'EE         ru.EoFsERlrEE E]                eu



 REtARt(s:
               On LZ|2!2O20, S868,25O.fi) in U.S. Currency was seized. The funds were originally seized on
                                                                                                             WWtr%
                                                                                                             Harao

                                                                                                                                                 /-
                                                                                                                                                                  E   Ptu




               09lt6l2o2o.




TD   Fs0-22I8              (6'96)
